Title: From Benjamin Franklin to Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 10 July 1780
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce 10 Juillet 80
Dites moi, ma chere Amie, de vos nouvelles. Vôtre Saignée, l’a-t-il reussi de vous soulager? Croyez vous que nous pouvons esperer d’avoir la Felicité de vous voir ici, avec les cheres enfants, Mercredi prochaine, aprés midi, pour prendre le Thé chez nous? Nous aurons les Mesdemoiselles Alexander, qui seront charmées de vous rencontrer. Je prierai aussi vos Voisines.
Il me semble, que quand vous étés en Santé, vous ne prenez pas assez d’Exercice pour la tenir. Je vous conseille de promener tous les jours une heure, dans votre belle Jardin s’il fait beau tems, autrement dans votre Maison. Ou si vous n’avez pas autant de loisir, prenez une Exercice plus fort en moins de temps, qui sera la même chose. Vous pouvez faire cela, en descendant & remontant l’escalier dans vôtre Jardin, ou dans le Maison, pour un quart d’heure, en chaque jour avant diner.
 
Addressed: A Madame / Madame Brillon / Passy
